Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:

Regarding claim 15, “receives THz radiation” is recited in the last line of the claim where --receive[[s]] THz radiation-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naccache (Naccache, R. et al., “Terahertz Thermometry: Combining Hyperspectral Imaging and Temperature Mapping at Terahertz Frequencies”, 2017, Laser Photon Rev. 2017, 1600342) in view of Bauke (US 2018/0120246 A1).

Regarding claim 15, Naccache discloses a system comprising: a source of electromagnetic radiation; a THz emitter; a THz detector; and a vessel containing a 
Naccache does not expressly disclose the sample is a dispersion of particles.
Bauke discloses inspecting a sample comprising a dispersion of particles with THz radiation (Abstract, ¶ [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Naccache in view of the teachings of Bauke so that the sample is a dispersion of particles.
One would have been motivated to do so to inspect ceramic matrix composite (CMC) materials for flaws (¶ [0010]-[0013]).
The limitation in the preamble of the claim “for determination of photothermal properties of particles” is not given patentable weight since it is a statement of intended use that is not referenced in the body of the claim and does not include any structural limitations. See MPEP 2111.02.

	Regarding claim 16, Naccache modified teaches the system of claim 15, wherein the THz emitter and the THz detector are set reflection (Naccache, section 2).

	Regarding claim 17, Naccache modified teaches the system of claim 15, comprising translation stages configured to move one of: the THz emitter together with 
	Examiner takes Official Notice translation stages configured to move an emitter and a detector as a unit or a source and a vessel as a unit were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naccache to include translation stages configured to move one of: the THz emitter together with the THz detector as a unit, and ii) the source of electromagnetic radiation with the vessel as a unit.
	One would have been motivated to do so to aide in alignment of the system elements as compared to manually positioning elements.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naccache in view of Bauke as applied to claim 15 above, and further in view of Jiang (CN 108283723 A; a translated copy is attached).

	Regarding claim 18, Naccache modified teaches the system of claim 15, but does not expressly disclose said particles are one of: gold, silver, carbon, platinum, and palladium.
	Jiang discloses terahertz inspection (¶ [0007]) of gold or silver particles (¶ [0008]).
Naccache in view of the teachings of Jiang so that said particles are one of gold and silver.
	One would have been motivated to do so inspect gold or silver particles with THz radiation.

	Regarding claim 19, Naccache modified teaches the system of claim 15, wherein said particles are rods (nanorods; Jiang, ¶ [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naccache in view of the further teachings of Jiang.
	One would have been motivated to do so to inspect gold nanorods with THz radiation.

	Regarding claim 20, Naccache modified teaches the system of claim 15, wherein the particles are coated particles (Jiang, ¶ [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naccache in view of the further teachings of Jiang.
	One would have been motivated to do so to inspect coated gold nanorods with THz radiation.

Allowable Subject Matter

Claim(s) 1-14 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the emphasized features below:
A method for determination of photothermal properties of particles, comprising : sending incident THz radiation to a vessel containing a particle dispersion-and recording first THz images of the vessel at a reference temperature; recording second THz images of the vessel when a maximum temperature is reached within the vessel under illumination of the vessel containing the particle dispersion with electromagnetic radiation; correlating the recorded THz images of the vessel to temperature; obtaining a map of the thermal distribution of the vessel of the vessel from the correlation; and integrating in space the normalized thermal distribution of the vessel, thereby yielding the effective mass of the nanoparticle dispersion.

While methods for inspecting samples including particles using THz radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed temperature-dependent method.
Therefore claim 1 is allowed.

Regarding claim 14, the cited prior art does not expressly disclose or suggest the emphasized features below:
	A method for determining material-, size-, and morphology- dependent photothermal properties of particles dispersed in solutions, comprising using coherently detected pulsed THz radiation, tracking a temperature-dependent refractive index change of the particles dispersion in time and space, and correlating the temperature- 

While methods for inspecting samples including particles using THz radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed temperature-dependent method.
Therefore claim 14 is allowed.

Regarding claims 2-13, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884